                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

   MICHAEL SHANE CAGLE,                             )
                                                    )
              Plaintiff,                            )
                                                    )
   v.                                               )       No.    1:20-CV-021-DCLC-DCP
                                                    )
   HAMILTON COUNTY GOVERNMENT,                      )
   JOSEPH JONES, KEVIN LEWIS,                       )
   WESLEY BIRJKOFF, and MICHAEL                     )
   CRAIG,                                           )
                                                    )
                 Defendants.                        )

                                   MEMORANDUM OPINION

         This is a prisoner’s pro se1 complaint for violation of 42 U.S.C. § 1983. On December 28,

  2020, the Court entered an order providing Plaintiff ten days to show good cause as to why this

  action should not be dismissed for want of prosecution [Doc. 23]. Plaintiff has not complied with

  that order and the time for doing so has passed. Accordingly, for the reasons set forth below, this

  action will be DISMISSED pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

         Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff to

  prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b); Knoll v.

  Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four factors when

  considering dismissal under this Rule:

                 (1) whether the party’s failure is due to willfulness, bad faith, or
                 fault; (2) whether the adversary was prejudiced by the dismissed
                 party’s conduct; (3) whether the dismissed party was warned that
                 failure to cooperate could lead to dismissal; and (4) whether less
                 drastic sanctions were imposed or considered before dismissal was
                 ordered.


         1
           Plaintiff filed his complaint through counsel, but that counsel subsequently filed a motion
  to withdraw from her representation of Plaintiff [Doc. 20], which was granted [Doc. 21].


Case 1:20-cv-00021-DCLC-DCP Document 25 Filed 01/15/21 Page 1 of 3 PageID #: 100
  Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

         As to the first factor, the Court finds that Plaintiff’s failure to timely comply with the

  Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it appears that

  Plaintiff either (1) received the Court’s order but chose not to comply or otherwise communicate

  with the Court, or (2) did not receive the Court’s order due to his failure to keep his prior counsel

  apprised of his current contact information [Doc. 20] and/or failure to personally monitor this case.

  As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s order has

  not prejudiced Defendants at this time but notes that neither Defendants nor the Court can

  communicate with Plaintiff about this case without his current contact information. As to the third

  factor, the Court’s previous order warned Plaintiff that failure to comply therewith would result in

  dismissal of this action [Doc. 23 p. 2]. Finally, as to the fourth factor, the Court finds that

  alternative sanctions are not warranted, as Plaintiff has failed to comply with the Court’s clear

  instructions, and it does not appear that he intends to proceed with this case. On balance, the Court

  finds that these factors support dismissal of this action under Rule 41(b).

         The Court also notes that, “while pro se litigants may be entitled to some latitude when

  dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

  cause for extending this margin to straightforward procedural requirements that a layperson can

  comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). Nothing

  about plaintiff’s pro se status prevented him from complying with the Court’s order [Id.], and

  Plaintiff’s pro se status does not mitigate the balancing of factors under Rule 41(b).

         Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

  41(b). The Court CERTIFIES that any appeal from this action would not be taken in good faith

  and would be totally frivolous. Fed. R. App. P. 24.



                                                    2
Case 1:20-cv-00021-DCLC-DCP Document 25 Filed 01/15/21 Page 2 of 3 PageID #: 101
        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

        SO ORDERED:

                                           s/Clifton L. Corker
                                           United States District Judge




                                       3
Case 1:20-cv-00021-DCLC-DCP Document 25 Filed 01/15/21 Page 3 of 3 PageID #: 102
